DETAILED ACTION
Applicant’s after final reply, filed 27 June 2022 in response to the Final Office action mailed 27 April 2022, has been entered (see interview summary of 6/27/2022) fully considered. As per Applicant’s filed claim amendments claims 1-11 and 13-21 are pending, wherein: claims 1-6, 8-11 and 13-12 are as previously presented, claim 7 has been amended, and claim 12 was cancelled by previous amendment. Note this Office action is non-final (see interview summary of 6/27/2022). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble of the as-amended claim recites “a polymer-coated phase change material pellet” but as the claim fails to positively recite the ‘phase change material pellet’ the claim is indefinite (note the claim recites the polymer-coated phase change material pellet comprises three components, none of which is a phase change material pellet). Further, it is not clear if the ‘polymer surface’ recitation is further limiting to the ‘polymer-coated’ recitation or is in addition thereto. In addition, as the claim recites two metal layers on top of the polymer surface, the preamble recitation of a “polymer-coated” pellet further renders indefinite what is being claimed. This includes claims 2-11 as they depend from claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4, 6-10, 13, 15-16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mohapatra et al. (US 7,919,184; cited on IDS of 12/10/2019).
Regarding claim 1, Mohapatra teaches hybrid encapsulated phase change materials wherein a phase change material core (instant phase change material pellet) is encapsulated by a polymer layer (instant polymer surface/coating) and an outer metal layer (abstract; FIG 2 (instant spherical)). Mohapatra teaches that an outer wall or shell of metal results in a rigid and impermeable barrier between the chemicals located inside and those located outside, as well as allowing for quick heat transfer into or out of the inner phase change material core (col 3 ln 4-12). Mohapatra teaches the metal shell is formed by electroless metal deposition wherein the polymer coated core is sensitized by a metal salt and then activated with a metal catalyst (readable on instant first metal layer; instant electrically conductive), followed by reduction of metal ions to grow metal islands which merge to form a continuous shell (col 3 ln 28-37; examples 3-5)(readable on instant second metal layer). 
Regarding claim 2, Mohapatra teaches the materials as set forth in claim 1 above and further teaches the polymer shell may be polystyrene (instant hydrophobic polymer)(claims).
Regarding claims 4, 6 and 10, Mohapatra teaches the materials as set forth in claim 1 above and further teaches the metal catalyst forms catalyst sites (examples)(instant ‘small’ particles). Mohapatra teaches the metal catalysts are selected from salts of palladium, nickel, etc. (col 3 ln 32-34) and the metal ions are selected from metals or alloys of copper, gold, silver, aluminum, nickel, etc. (col 3 ln 1-3).
Regarding claims 7-9, Mohapatra teaches the materials as set forth in claims 1 and 4 above. Regarding the method limitations recited in claims 7, 8 and 9, it is noted that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself (see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113).
Regarding claims 13, 15, 18 and 20, Mohapatra teaches hybrid encapsulated phase change materials wherein a phase change material core (instant phase change material pellet) is encapsulated by a polymer layer (instant polymer surface/coating) and an outer metal layer (abstract; FIG 2 (instant spherical)). Mohapatra teaches that an outer wall or shell of metal results in a rigid and impermeable barrier between the chemicals located inside and those located outside, as well as allowing for quick heat transfer into or out of the inner phase change material core (col 3 ln 4-12). Mohapatra teaches the metal shell is formed by electroless metal deposition wherein the polymer coated core is sensitized by a metal salt and then activated with a metal catalyst (readable on instant first metal layer), followed by reduction of metal ions to grow metal islands which merge to form a continuous shell (col 3 ln 28-37; examples 3-5)(readable on instant second metal layer). Mohapatra teaches the metal catalysts are selected from salts of palladium, nickel, etc. (col 3 ln 32-34) and the metal ions are selected from metals or alloys of copper, gold, silver, aluminum, nickel, etc. (col 3 ln 1-3).
Regarding claim 16, Mohapatra teaches the materials as set forth in claim 13 above and further teaches the phase change material core includes salt hydrates, etc. (col 2 ln 66 to col 3 ln 1). 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5, 11, 17, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohapatra et al. (US 7,919,184).
Regarding claims 5 and 11, Mohapatra teaches the materials as set forth in claims 1 and 4 above and further teaches the materials have an outside diameter of about 10 nm up to about 1000 nm (col 2 ln 55-56). Mohapatra additionally teaches that the metal shell thickness is regulated by exposure to the catalyst (examples 3-5). 
Mohapatra does not teach the size of the metal catalyst sites (instant first metal layer) of between 20 to 30 microns in diameter (instant claim 5) or the thickness of the metal shell resulting from reduced metal ions (instant second metal layer) to be between 1 micron and 2 millimeters (instant claim 11).  However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the metal catalyst sites, and thus also the thickness of the metal shell, and would have been motivated to do so as Mohapatra teaches regulating layer thickness is known to obtain desired thickness.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claim 17, Mohapatra teaches the materials as set forth in claim 13 above and further teaches the materials have an outside diameter of about 10 to 1000 nm (col 2 ln 55-56).
Mohapatra does not teach the phase change material core having a diameter of 1 to 2 inches. However, it would be obvious to change the size/proportion of material obtained from Mohapatra as changes in size/proportion are found to be prima facie obvious and do not render the instant claims patentable (see MPEP 2144.04; see In re Rose, 220 F.2d 459, 105 USQP 237 (CCPA 1955); see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Regarding claims 19 and 21, Mohapatra teaches the materials as set forth in claim 13 above and further teaches the materials have an outside diameter of about 10 nm up to about 1000 nm (col 2 ln 55-56). Mohapatra additionally teaches that the metal shell thickness is regulated by exposure to the catalyst (examples 3-5). 
Mohapatra does not teach the thickness of the metal catalyst layer (instant first metal layer) of between 1 micron and 2 millimeters (instant claim 19) or the thickness of the metal shell resulting from reduced metal ions (instant second metal layer) to be between 1 micron and 2 millimeters (instant claim 21).  However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize thickness of the metal catalyst deposited layer, and thus also the thickness of the metal shell, and would have been motivated to do so as Mohapatra teaches regulating layer thickness is known to obtain desired thickness.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).

	

Claim 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohapatra et al. (US 7,919,184), as set forth in claim 13 above, and further in view of Chen et al. (US 4,504,402; cited on IDS of 02/24/2020). 
Regarding claim 14, Mohapatra teaches the materials as set forth in claim 13 above. Mohapatra does not specifically teach an interior void. However, Chen teaches encapsulated phase change materials for thermal energy storage, wherein phase change material cores are encapsulated by a seamless shell of one or more layers of organic resin wall-forming materials (abstract; col 3 ln 4-55). Chen further teaches phase change cores of inorganic salts, eutectic salts, etc., (col 3 ln 62 to col 4 ln 2; col 6 ln 33-48). Chen further teaches that the phase change material is disposed within the cavity of the formed shell in a quantity such that the total volume, whether in solid form, liquid form or both, does not exceed the volume of said cavity (col 3 ln 37-12). Chen teaches compacting the inorganic phase change powder to a solid density that is less than the liquid density of the material when melted. Chen further teaches that the compacted powder forms a structure which in effect provides a casting mold about which the shell material is cast thus defining the cavity, and upon melting of the phase change material the volume of the melted material is less than that of the cavity and the powder structure never exists again (col 5 ln 8-23; col 4 ln 45-55) (instant internal void). Chen and Mohapatra are analogous art and are combinable because they are concerned with the same field of endeavor, namely encapsulated phase change materials comprising a polymer coating layer. At the time of the invention a person having ordinary skill in the art would have found it obvious to form the phase change cores of Mohapatra as taught by Chen and would have been motivated to do so as Chen teaches it is essential that the solid density of the core does not exceed the liquid density of the core in order to avoid fracture or damage upon repeated thermal change cycles (col 5 ln 2-22).

Response to Arguments/Amendments
The objection to claim 7 is withdrawn as a result of Applicant’s filed claim amendments.
	The 35 U.S.C 112 (2nd) rejection of claims 1-11 is maintained.  Applicant’s arguments (Remarks, pages 5-6) have been fully considered but were not found persuasive. 
	 Applicant argues, regarding the preamble recitation of “phase change material pellet”, that structural limitations present in the preamble need not be also present in the body of the claim. As the asserted ‘structural limitations’ are not made clear, Applicant’s argument is not found persuasive. Further, the body of the claim should describe a complete invention and language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations (see MPEP § 2111.02). As the structural relationship (as asserted by Applicant) of phase change material pellet to the body of the claim is not made clear, the claim is indefinite. 
Applicant argues that a skilled artisan would “appreciate” that the claimed pellet is polymer coated by virtue of ‘the same polymer that comprises the claimed polymer surface’. Given that the instant claim makes no such association, this argument is not found persuasive.


	The 35 U.S.C. 102(b) rejection of claims 1-2, 4, 6-10, 13, 15-16, 18 and 20 as anticipated by Mohapatra et al. (US 7,919,184) and the 35 U.S.C. 103(a) rejections of claims 5, 11, 17, 19 and 21 as unpatentable over Mohapatra and of claim 14 as unpatentable over Mohapatra in view of Chen et al. (US 4,504,402) are maintained. Applicant’s arguments (Remarks, pages 6-8) have been fully considered but were not found persuasive. 
Applicant argues that Mohapatra fails to teach the first and second metal layers as claimed. Applicant argues that Mohapatra teaches metal salts as the sensitizer(s) and catalyst(s) and that one would not consider “metal salt layers” to be the instantly claimed metal layer(s). The Examiner disagrees as the instant claims do not exclude salt ion complexes of metals from reading on the instant metal layers and as Applicant admits the sensitizers and catalysts of Mohapatra both contain metal and form layers. Mohapatra teaches application of sensitizers (for example stannous chloride) onto the surfaces of the particles, followed by activation with a metal catalyst (for example palladium chloride) to said surfaces, wherein the particles can be reasonably considered coated by a “first” layer of metallic materials, and then teaches depositing metal ions (for example copper ions) on to the so-coated particles at the catalyst sites, wherein the deposited metal ions form metal islands which merge to form a continuous shell (see for example, example 1), i.e. a “second” layer of metal. 
Applicant argues that Mohapatra does not specifically teach that the metal salts of the sensitizers/catalysts are applied for the purpose of rendering the surface electrically conductive. Applicant has not demonstrated the resulting sensitizer/catalyst layer present under the formed continuous shell would not provide electrical conductivity properties. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE L STANLEY/Primary Examiner, Art Unit 1767